                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 1 of 27 Page ID #:1




                                                           1   JUSTIN A. PALMER, ESQ. [SBN. 270857]
                                                           2
                                                               FILER | PALMER, LLP
                                                               249 East Ocean Boulevard, Suite 501
                                                           3   Long Beach, CA 90802
                                                               Phone:      (562) 304-5200
                                                           4   Facsimile: (562) 394-0504
                                                           5   Counsel for Plaintiff,
                                                               GLENN THOMAS
                                                           6
                                                           7
                                                           8                                 UNITED STATES DISTRICT COURT

                                                           9                                CENTRAL DISTRICT OF CALIFORNIA

                                                          10   GLENN THOMAS                                Case No.
                                                          11                   Plaintiff,                   COMPLAINT FOR DAMAGES FOR
                                                                                                              CIVIL RIGHTS VIOLATIONS
FILER|PALMER, LLP




                                                          12        vs.                                      UNDER COLOR OF STATE LAW
                    249 East Ocean Boulevard, Suite 501

                         Telephone (562) 304-5200




                                                          13                                                     1) Fourth Amendment – Unreasonable
                           Long Beach, CA 90802




                                                          14   CITY OF FONTANA; ADAM                                Detention & Arrest without warrant
                                                               CLABAUGH (BADGE NO. 842);                            or probable cause (42 U.S.C.
                                                          15   JOHN COLLOPY (BADGE NO: 998);                        §1983)
                                                          16   JUSTIN LAING; JOSHUA PATTY                        2) Unreasonable Search & Seizure –
                                                               and DOES 1 – 10, inclusive.                          Excessive Force
                                                          17                                                     3) Municipal Liability – Ratification
                                                                               Defendants.                          (42 U.S.C. §1983)
                                                          18
                                                                                                                 4) Municipal Liability -
                                                          19                                                        Unconstitutional Custom, Practice
                                                          20                                                        or Policy (42 U.S.C. §1983)
                                                                                                                 5) False Arrest/False Imprisonment
                                                          21                                                     6) Battery
                                                          22                                                     7) Negligence
                                                                                                                 8) Violation of Bane Act
                                                          23
                                                          24                                                      DEMAND FOR JURY TRIAL

                                                          25         Glenn Thomas (hereafter “Plaintiff”) complaints against Defendants City of

                                                          26   Fontana; Officer Adam Clabaugh (Badge No. 842); Officer John Collopy (Badge

                                                          27   No: 998); Justin Laing; Joshua Patty and Does 1 – 10, as follows:

                                                          28
                                                                     p-complaint.jap.docx                    1
                                                                      COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS UNDER COLOR OF STATE
                                                                                                       LAW
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 2 of 27 Page ID #:2




                                                           1                                     VENUE AND JURISDICTION
                                                           2         1.          This action is brought pursuant to 42 U.S.C. §1983, and the Fourth and
                                                           3   Fourteenth Amendments of the United States Constitution. Jurisdiction is founded on
                                                           4   28 U.S.C §§1331 and 1343 (1), (2), (3) and (4), and the aforementioned Constitutional
                                                           5   provisions. This Court has supplemental jurisdiction over Plaintiffs’ claims arising
                                                           6   under state law pursuant to 28 U.S.C. § 1367(a), because those claims are so related
                                                           7   to the federal claims that they form part of the same case or controversy under Article
                                                           8   III of the United States Constitution.
                                                           9         2.          Venue is proper in this Court because the unlawful acts and practices
                                                          10   alleged herein occurred in the City of Fontana, California, which is within this judicial
                                                          11   district pursuant to 28 U.S.C. §1391.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                                        INTRODUCTION
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13         3.          This civil rights action seeks compensatory and punitive damages from
                                                          14   Defendants for violating various rights under the United States Constitution and state
                                                          15   law in connection with the force used during the arrest of Plaintiff, Glenn Thomas.
                                                          16         4.          This action is brought by Plaintiff, Glenn Thomas, a resident of Fontana,
                                                          17   California. At all times in this Complaint, Plaintiff was a citizen of the State of
                                                          18   California.
                                                          19   PARTIES
                                                          20         5.          At all relevant times, Defendant CITY OF FONTANA ("CITY") is and
                                                          21   was a municipal corporation existing under the laws of the State of California. At all
                                                          22   relevant times, CITY was the employer of Defendants Adam Clabaugh (Badge No.
                                                          23   842); John Collopy (Badge No: 998); Justin Laing; Joshua Patty and Does 1 – 5
                                                          24   inclusive.
                                                          25         6.          Defendants Clabaugh Justin Laing; Joshua Patty and DOES 1-5 are
                                                          26   police officers working for the City of Fontana Police Department. Clabaugh Justin
                                                          27   Laing; Joshua Patty and DOES 1-5 were acting under color of law within the course
                                                          28         p-complaint.jap.docx                         2

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 3 of 27 Page ID #:3




                                                           1   and scope of their employment with the CITY of Fontana and its Police Department
                                                           2   when they arrested Plaintiff on March 14, 2019 and were acting with the complete
                                                           3   authority and ratification of their principal, Defendant CITY at all relevant times.
                                                           4          7.         Defendant John Collopy was a police officer working for the City of
                                                           5   Fontana Police Department at the time of this incident. Collopy was acting under
                                                           6   color of law within the course and scope of his employment with the CITY and its
                                                           7   Police Department when he detained, arrested and assaulted Plaintiff on March 14,
                                                           8   2019. Collopy was acting with the complete authority and ratification of his principal,
                                                           9   Defendant CITY at all relevant times.
                                                          10          8.         Defendant COLLOPY is no longer employed with the CITY. Plaintiff
                                                          11   is informed and, on that basis, alleges COLLOPY was terminated sometime after
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   these events giving rise to this Complaint.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13          9.         At all relevant times defendants CLABAUGH and COLLOPY,
                                                          14   JUSTIN LAING; JOSHUA PATTY and DOES 1-5, were duly authorized
                                                          15   employees and agents of CITY, who were employees and/or agents of the City of
                                                          16   Fontana and/or its Police Department, who were acting under color of law within the
                                                          17   course and scope of their respective duties as police officers and with the complete
                                                          18   authority and ratification of their principal, Defendant CITY. At all relevant times,
                                                          19   Defendants CLABAUGH and COLLOPY, JUSTIN LAING; JOSHUA PATTY
                                                          20   and DOES 1-5, inclusive were duly appointed officers and/or employees or agents
                                                          21   of CITY, subject to oversight and supervision by CITY’s elected and non-elected
                                                          22   officials.
                                                          23          10.        In doing the acts and failing and omitting to act as hereinafter described,
                                                          24   Defendants CLABAUGH, COLLOPY AND DOES 1-5, inclusive ere acting on the
                                                          25   implied and actual permission and consent of CITY.
                                                          26          11.        The true names of Defendants DOES 1-5 (“DOE OFFICERS”), are
                                                          27   police officers working for the Fontana Police Department at the time of this
                                                          28         p-complaint.jap.docx                          3

                                                                                                      COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 4 of 27 Page ID #:4




                                                           1   incident. DOE OFFICERS were acting under color of law within the course and
                                                           2   scope of their employment with the Fontana Police Department at all relevant times.
                                                           3   DOE OFFICERS were acting with the complete authority and ratification of their
                                                           4   principal, Defendant CITY at all relevant times.
                                                           5         12.         Defendants DOES 6 – 10 (“SUPERVISORY DOES”) are managerial,
                                                           6   supervisorial, and policymaking employees of the Fontana Police Department, who
                                                           7   at all relevant times were acting under color of law within the course and scope of
                                                           8   their duties as managerial, supervisorial, and policymaking employees for the
                                                           9   Fontana Police Department. SUPERVISORY DOES were acting with the complete
                                                          10   authority and ratification of their principal, Defendant CITY.
                                                          11         13.         On information and belief, at all relevant times DOES 1-10 were
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   residents of the City of Fontana.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13         14.         The true names of DOES 1-10 inclusive, are unknown to Plaintiff, who
                                                          14   otherwise sue these defendants by such fictitious names. Plaintiff will seek leave to
                                                          15   amend this complaint to show the true names and capacity of these defendants when
                                                          16   they have been ascertained. Each of the fictitiously named defendants is responsible
                                                          17   in some manner for the conduct or liabilities alleged herein.
                                                          18         15.         At all times mentioned herein, each and every Defendant was the agent
                                                          19   of each and every other Defendant and had the legal duty to oversee and supervise the
                                                          20   hiring, conduct, and employment of each and every Defendant.
                                                          21         16.         All of the acts complained of herein by Plaintiff against Defendants were
                                                          22   done and performed by said Defendants by and through their authorized agents,
                                                          23   servants, and/or employees, all of whom at all relevant times herein were acting within
                                                          24   the course, purpose, and scope of said agency, service, and/or employment capacity.
                                                          25   Moreover, Defendants and their agents ratified all of the acts complained of herein.
                                                          26         17.         All Defendants who are natural persons, including DOES 1-10, are sued
                                                          27   individually and in their official capacities as officers, sergeants, captains,
                                                          28         p-complaint.jap.docx                         4

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 5 of 27 Page ID #:5




                                                           1   commanders, supervisors, and/or civilian employees, agents, policy makers, and
                                                           2   representatives for the Fontana Police Department.
                                                           3         18.         Plaintiff suffered injuries as a direct and proximate result of the actions
                                                           4   of CLABAUGH and COLLOPY, JUSTIN LAING; JOSHUA PATTY and
                                                           5   DOES 1-5.
                                                           6         19.         CLABAUGH and COLLOPY, JUSTIN LAING; JOSHUA PATTY
                                                           7   and DOES 1-5 are directly liable for Plaintiff’s injuries and damages under federal
                                                           8   law pursuant to 42 U.S.C. § 1983.
                                                           9         20.         Defendants CITY and SUPERVISORY DOES are liable for Plaintiff’s
                                                          10   injuries under California law and under the doctrine of respondeat superior. Liability
                                                          11   under California law for public entities and public employees is based upon California
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   Government Code §§ 815.2, 820, and 820.8.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                                 TORT CLAIM ALLEGATIONS
                                                          14         21.         On September 9, 2019, Plaintiff filed comprehensive and timely claims
                                                          15   for damages with the City of Fontana pursuant to applicable sections of the California
                                                          16   Government Code.
                                                          17         22.         On October 24, 2019, Plaintiff’s claim was deemed rejected by operation
                                                          18   of law pursuant to the applicable sections of the California Government Code.
                                                          19                                   Allegations Regarding Tolling
                                                          20         23.         On April 6, 2020, the California Judicial Council issued Emergency
                                                          21   Order No. 9, formally tolling the period for civil actions until 90 days after the
                                                          22   Governor declares that the state of emergency related to the COVID-19 pandemic is
                                                          23   lifted. As of this date, the Governor has not made such declaration, making this action
                                                          24   timely.
                                                          25                                 FACTS COMMON TO ALL COUNTS
                                                          26         24.         On March 14, 2019, at approximately 2:45 p.m., Plaintiff was relaxing
                                                          27   in the comfort of his own home in the City of Fontana. At the time of the incident,
                                                          28         p-complaint.jap.docx                          5

                                                                                                      COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 6 of 27 Page ID #:6




                                                           1   Plaintiff was a sixty-one (61) year old man enjoying retired life with his wife. While
                                                           2   at home, Plaintiff heard a knock on his front door and was greeted by an unknown
                                                           3   man who claimed his small dog had entered Plaintiff’s backyard. Unbeknownst to
                                                           4   Plaintiff, the man was man Defendant Collopy, an undercover officer in the Gang
                                                           5   Unit of the Fontana Police Department.
                                                           6         25.         After greeting the man, Plaintiff agreed to check for the dog in his
                                                           7   backyard. Plaintiff walked to his backyard, searched for the dog in his backyard and
                                                           8   returned to the front door to deliver the news. Plaintiff told Collopy he did not see
                                                           9   his dog and that he should try looking for him next door as he believed the dog may
                                                          10   have entered the neighbor’s backyard.
                                                          11         26.         Without warning or probable cause, Collopy ran up to Plaintiff’s door,
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   swung it open, and grabbed Plaintiff’s left arm and twisted it backwards. Collopy then
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   forced Plaintiff onto the ground and accused him of a crime. Collopy did not identify
                                                          14   himself as a police officer, present any identification suggesting he was a police
                                                          15   officer or tell Plaintiff he was under arrest.
                                                          16         27.         During the take down, Plaintiff pleaded for his life and asked Collopy
                                                          17   who he was.
                                                          18         28.         Collopy forced Plaintiff onto the floor, placed him in handcuffs and
                                                          19   accused him of committing a crime. Surprised by the altercation, Plaintiff asked
                                                          20   Collopy who he was because Collopy did not present any identification suggesting
                                                          21   he was a police officer. Collopy also punched Plaintiff in the face as he tackled him
                                                          22   onto the ground.
                                                          23         29.         After placing Plaintiff in handcuffs, Collopy told Plaintiff he was
                                                          24   looking for Donald Zsemonadi, who was wanted on a warrant for fraud out of New
                                                          25   York State.
                                                          26         30.         Within moments, roughly six (6) additional police officers, including
                                                          27   CLABAUGH and COLLOPY, JUSTIN LAING; JOSHUA PATTY and DOES
                                                          28         p-complaint.jap.docx                        6

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 7 of 27 Page ID #:7




                                                           1   1-5 entered Plaintiff’s home with guns and began to search the home. While Plaintiff
                                                           2   was in handcuffs. Fontana officers refused to provide Plaintiff with any warrant or
                                                           3   documentation supporting the search of his home. During the detention, Plaintiff
                                                           4   continued to tell the officers they were mistaken as to his identity, and repeatedly
                                                           5   offered to provide it to prove he was not the person they were searching for.
                                                           6   Nevertheless, Defendants believed Plaintiff was Donald Zsemonadi, even though
                                                           7   Plaintiff explained that he did not know Donald Zsemonadi’s whereabouts and he had
                                                           8   not seen him in years.
                                                           9         31.         Eventually, Plaintiff’s wife arrived and further witnessed the illegal
                                                          10   detention. She told FPD officers she did not know where her brother was and that he
                                                          11   did not live in her home. Still, the police officers continued to search the home and
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   detained Plaintiff. Plaintiff’s wife explained he was not the person they were looking
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   for and he had not committed a crime. After being detained for more than an hour
                                                          14   Defendant PATTY took Plaintiff’s fingerprints, discovered that there weren’t any
                                                          15   matching prints on file and left. FPD officers never produced the warrant they claimed
                                                          16   to have supporting Plaintiff’s detention.
                                                          17         32.         After the detention, Fontana produced a document it claims is a warrant,
                                                          18   which allegedly supports the basis for the detention and search of Plaintiff’s home.
                                                          19   The “warrant” is dated one day after the incident, and mentions a twin brother, who
                                                          20   was not present for the attempted detention. And the “warrant” includes an entry line
                                                          21   directing law enforcement agencies to confirm warrant and extradition with the
                                                          22   originating agency identifier, with a sent time of 15:14:45 one day after the incident.
                                                          23         33.           The information Defendants relied on was insufficient to implicate
                                                          24   Plaintiff in any alleged crime whatsoever. First, the “warrant” supporting the
                                                          25   detention was submitted after Collopy had detained Plaintiff. Indeed, Collopy
                                                          26   apprehended Plaintiff at approximately 14:15 p.m. – nearly an hour before the
                                                          27
                                                          28         p-complaint.jap.docx                        7

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 8 of 27 Page ID #:8




                                                           1   “warrant” was sent to Fontana Police Department. And, Plaintiff requested Collopy
                                                           2   furnish a copy of the warrant during the detention. Collopy refused to do so.
                                                           3                                                              34.   In   addition,   Zsemonadi
                                                           4                                                        was described as a black male, 5’6 tall
                                                           5                                                        with a bald head and weighing 170 lbs.
                                                           6                                                        To support the detention, FPD officers
                                                           7                                                        produced the following photograph of
                                                           8                                                        Zsemonadi represented on the left.
                                                           9
                                                          10
                                                          11
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13         35.         Plaintiff is not bald and other
                                                          14   than being African American, bears no
                                                          15   resemblance to the photograph produced by
                                                          16   Collopy. A true and correct picture of
                                                          17   Plaintiff as he appeared on the date of the
                                                          18   arrest is produced to the right:
                                                          19         36.         At all relevant times, Plaintiff
                                                          20   posed no immediate threat or danger to the
                                                          21   officers or any other individual. Because of the beating, Plaintiff suffered physical
                                                          22   injuries, including a torn rotator cuff, eye damage and psychological injuries.
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28         p-complaint.jap.docx                           8

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 9 of 27 Page ID #:9




                                                           1                                       FIRST CLAIM FOR RELIEF
                                                           2                        Fourth Amendment – Detention and Arrest (42 U.S.C. §1983)
                                                           3                  (By Plaintiff against CLABAUGH and COLLOPY, LAING; PATTY
                                                           4                                               and DOES 1-5)
                                                           5         37.         Plaintiff repeats and realleges each and every allegation in the preceding
                                                           6   paragraphs of this Complaint with the same force and effect as if set forth herein.
                                                           7         38.         On or around March 14, 2019, Defendants CLABAUGH and
                                                           8   COLLOPY, LAING; PATTY and DOES 1-5 entered Plaintiff’s property without
                                                           9   a warrant, probable cause, exigent circumstances, or consent, and detained and
                                                          10   arrested Plaintiff without probable cause or reasonable suspicion that a crime was
                                                          11   committed while acting under color of law as a police officer.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12         39.         On or around March 14, 2019, the “warrant” Defendants CLABAUGH
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   and COLLOPY, LAING; PATTY and DOES 1-5 produced to justify the intrusion
                                                          14   of Plaintiff’s home was printed at 15:14:45 – an hour after Plaintiff was detained.
                                                          15         40.         When CLABAUGH and COLLOPY, LAING; PATTY and DOES 1-
                                                          16   5 entered Plaintiff’s home, they violated Plaintiff’s right to be secure in his person
                                                          17   against unreasonable searches and seizures as guaranteed to Plaintiff under the Fourth
                                                          18   Amendment to the United States Constitution, and as applied to state actors by the
                                                          19   Fourteenth Amendment.
                                                          20         41.         The Conduct of CLABAUGH and COLLOPY, LAING; PATTY and
                                                          21   DOES 1-5 was willful, wanton, malicious, and done with reckless disregard for the
                                                          22   rights and safety of Plaintiff and therefore warrants the imposition of exemplary and
                                                          23   punitive damages as to Defendants CLABAUGH and COLLOPY, LAING;
                                                          24   PATTY and DOES 1-5.
                                                          25         42.         Plaintiff alleges that all of the defendants were integral participants to
                                                          26   the conduct that gives rise to Plaintiff’s Fourth Amendment violations based on their
                                                          27   actions, omissions, failed to intervene to prevent the constitutional violations against
                                                          28         p-complaint.jap.docx                         9

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 10 of 27 Page ID #:10




                                                           1   the Plaintiff, and/or contributed in some manner to the conduct that led to Plaintiff’s
                                                           2   injuries.
                                                           3          43.         As a result of his misconduct, Defendants CLABAUGH and
                                                           4   COLLOPY, LAING; PATTY and DOES 1-5 are liable for Plaintiff’s injuries,
                                                           5   including physical pain and suffering, loss of enjoyment of life, and other damages to
                                                           6   be proven at trial. Plaintiff also seeks attorney fees under this claim.
                                                           7   SECOND CLAIM FOR RELIEF
                                                           8   Fourth Amendment – Excessive Force (42 U.S.C. §1983)
                                                           9   (By Plaintiff against CLABAUGH and COLLOPY, LAING; PATTY and DOES
                                                          10   1-5)
                                                          11          44.         Plaintiff repeats and realleges each and every allegation in the preceding
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   paragraphs of this Complaint with the same force and effect as if set forth herein.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13          45.         Defendants, CLABAUGH and COLLOPY, LAING; PATTY and
                                                          14   DOES 1-5 while acting under color of law as a police officer used excessive force
                                                          15   against Plaintiff when they grabbed him, slammed him to the ground and punched
                                                          16   him in the face and body. These acts deprived Plaintiff of his right his right to be
                                                          17   secure in his person against unreasonable searches and seizures as guaranteed to him
                                                          18   under the Fourth Amendment to the United States Constitution and applied to state
                                                          19   actors by the Fourteenth Amendment.
                                                          20          46.         As a result, Plaintiff suffered great pain and suffering and emotional
                                                          21   distress, physical impairment, incurred medical expenses, and loss of enjoyment of
                                                          22   his life.
                                                          23          47.         The beating was excessive and unreasonable, as Plaintiff posed no
                                                          24   immediate threat or serious bodily injury at the time of the incident. Further,
                                                          25   Defendants CLABAUGH and COLLOPY, LAING; PATTY and DOES 1-5 use
                                                          26   of force violated their training and standard police officer training.
                                                          27
                                                          28          p-complaint.jap.docx                         10

                                                                                                      COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 11 of 27 Page ID #:11




                                                           1          48.        Plaintiff alleges that all of the defendants were integral participants to
                                                           2   the conduct that gives rise to Plaintiff’s Fourth Amendment violations based on their
                                                           3   actions, omissions, failed to intervene to prevent the constitutional violations against
                                                           4   the Plaintiff, and/or contributed in some manner to the conduct that led to Plaintiff’s
                                                           5   injuries.
                                                           6          49.          The conduct of Defendants CLABAUGH and COLLOPY, LAING;
                                                           7   PATTY and DOES 1-5 was willful, wanton, malicious, and done with reckless
                                                           8   disregard for Plaintiff’s rights and safety and therefore warrants the imposition of
                                                           9   exemplary and punitive damages.
                                                          10                                   THIRD CLAIM FOR RELIEF
                                                          11                         Municipal Liability – Ratification (42 U.S.C. §1983)
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12           (By Plaintiff against Defendants CITY and SUPERVISORY DOES)
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13          50.        Plaintiff repeats and realleges each and every allegation in the preceding
                                                          14   paragraphs of this Complaint with the same force and effect as if set forth herein.
                                                          15          51.        At all relevant times, Defendants, Collopy and Clabaugh Justin Laing;
                                                          16   Joshua Patty and Does 1-5 were acting under color of state law.
                                                          17          52.        The acts of Defendants, Collopy and Clabaugh Justin Laing; Joshua
                                                          18   Patty and Does 1-5 as described above deprived Plaintiff of his rights under the
                                                          19   United States Constitution.
                                                          20          53.        Upon information and belief, a final policymaker, acting under color of
                                                          21   law, who had final policymaking authority concerning the acts of Collopy and
                                                          22   Clabaugh Justin Laing; Joshua Patty and Does 1-5, ratified (or will ratify)
                                                          23   Defendant Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5 acts
                                                          24   and the bases for them. Upon information and belief, the final policymaker knew of
                                                          25   and specifically approved of (or will specifically approve of) Defendant Collopy and
                                                          26   Clabaugh Justin Laing; Joshua Patty and Does 1-5 acts, which include the use of
                                                          27
                                                          28         p-complaint.jap.docx                         11

                                                                                                      COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 12 of 27 Page ID #:12




                                                           1   excessive force against Plaintiff as well as the unreasonable detention and arrest of
                                                           2   Plaintiff.
                                                           3          54.        Upon information and belief, a final policymaker has determined (or will
                                                           4   determine) that the acts of Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                           5   Does 1-5 were “within policy.”
                                                           6          55.        Plaintiff seeks compensatory damages for the violations of his rights,
                                                           7   including damages for past and future medical expenses, past and future loss of
                                                           8   earnings and decreased earning capacity, physical injuries, past and future pain and
                                                           9   suffering, emotional and mental distress stemming from the physical injuries,
                                                          10   humiliation, and disfigurement. Plaintiff also seeks costs and attorney’s fees under
                                                          11   this claim.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                                  THIRD CLAIM FOR RELIEF
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                  Municipal Liability – Practice & Custom (42 U.S.C. §1983)
                                                          14           (By Plaintiff against Defendants CITY and SUPERVISORY DOES)
                                                          15          56.        Plaintiff repeats and realleges each and every allegation in the preceding
                                                          16   paragraphs of this Complaint with the same force and effect as if set forth herein.
                                                          17          57.        On March 14, 2019 when Defendants Collopy and Clabaugh Justin
                                                          18   Laing; Joshua Patty and Does 1-5 entered Plaintiff’s home and detained him, they
                                                          19   were actin pursuant to an expressly adopted official policy of the City of Fontana.
                                                          20          58.        On March 14, 2019 when Defendants Collopy and Clabaugh Justin
                                                          21   Laing; Joshua Patty and Does 1-5 entered Plaintiff’s home and detained him, they
                                                          22   were actin pursuant to longstanding practice of the City of Fontana.
                                                          23          59.        On March 14, 2019 when Defendants Collopy and Clabaugh Justin
                                                          24   Laing; Joshua Patty and Does 1-5 entered Plaintiff’s home and detained him, they
                                                          25   were acting pursuant to longstanding custom of the City of Fontana.
                                                          26
                                                          27
                                                          28         p-complaint.jap.docx                         12

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 13 of 27 Page ID #:13




                                                           1         60.         Plaintiff is informed Defendants Collopy and Clabaugh Justin Laing;
                                                           2   Joshua Patty and Does 1-5 were not disciplined, reprimanded retrained, suspended,
                                                           3   or otherwise penalized in connection with the detention and arrest of Plaintiff.
                                                           4         61.         At all relevant times, Defendants Collopy and Clabaugh Justin Laing;
                                                           5   Joshua Patty and Does 1-5 were acting within the course and scope of their duties
                                                           6   with the CITY OF FONTANA.
                                                           7         62.         Defendants CITY OF FONTANA together with other CITY
                                                           8   policymakers and supervisors, maintained, inter alia, the following unconstitutional
                                                           9   customs, practices, and policies:
                                                          10                     a. For years, the CITY OF FONTANA has employed and in some
                                                          11                           cases encourages the longstanding practice of using excessive force
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                           and executing no-knock warrants and armed raids without probable
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                           cause, which in turn has resulted in the widespread violation of civil
                                                          14                           rights of Fontana’s citizens.
                                                          15                     b. Defendant CITY OF FONTANA fails to adequately train and
                                                          16                           supervise its officers on the laws of arrest for nonviolent crimes.
                                                          17                           Plaintiff is informed and believes, and on that basis alleges, the lack
                                                          18                           of training with respect to the laws of arrest is encouraged by the
                                                          19                           presences of secret gangs and cliques the Fontana Police Department,
                                                          20                           who exist to harass, intimidate and beat citizens throughout Southern
                                                          21                           California.
                                                          22                     c. The Fontana Police Department has a long and troubled history
                                                          23                           involving unauthorized, exclusive and secretive Department groups
                                                          24                           consisting of sworn deputies, whose membership is based on a variety
                                                          25                           of factors, including station or unit assignment, ethnicity,
                                                          26                           involvement in excessive uses of force, intimidation of fellow
                                                          27                           deputies, and harassment of civilians.
                                                          28         p-complaint.jap.docx                              13

                                                                                                        COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 14 of 27 Page ID #:14




                                                           1                     d. Fontana Police Department uses deceptive intimidation tactics and
                                                           2                           violence are not limited to conflicts within the Gang Unit itself or
                                                           3                           members suspected of violent crimes. The Fontana Police
                                                           4                           Department allows its officers to use violence and force on men,
                                                           5                           women, children share and share alike.
                                                           6                     e. Providing inadequate training regarding the use of force;
                                                           7                     f. Inadequately supervising, training, controlling, assigning, and
                                                           8                           disciplining CITY police officers, and other personnel, including
                                                           9                           Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5,
                                                          10                           whom Defendant CITY knew or in the exercise of reasonable care
                                                          11                           should have known had the aforementioned propensities and
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                           character traits;
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                     g. Maintaining        grossly    inadequate    procedures    for   reporting,
                                                          14                           supervising, investigating, reviewing, disciplining and controlling
                                                          15                           misconduct by CITY officers, including Collopy and Clabaugh
                                                          16                           Justin Laing; Joshua Patty and Does 1-5,;
                                                          17                     h. Failing to adequately discipline CITY officers for the above-
                                                          18                           referenced categories of misconduct, including “slaps on the wrist,”
                                                          19                           discipline that is so slight as to be out of proportion to the magnitude
                                                          20                           of the misconduct, and other inadequate discipline that is tantamount
                                                          21                           to encouraging misconduct;
                                                          22                     i. Encouraging, accommodating, or facilitating a “blue code of silence,”
                                                          23                           “blue shield,” “blue wall,” “blue curtain,” “blue veil,” or simply
                                                          24                           “code of silence,” pursuant to which police officers do not report
                                                          25                           other officers’ errors, misconduct, or crimes. Pursuant to this code of
                                                          26                           silence, if questioned about an incident of misconduct involving
                                                          27
                                                          28         p-complaint.jap.docx                            14

                                                                                                           COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 15 of 27 Page ID #:15




                                                           1                           another officer, while following the code, the officer being questioned
                                                           2                           will claim ignorance of the other officers’ wrongdoing;
                                                           3                     j. Maintaining a policy of inaction and an attitude of indifference
                                                           4                           towards soaring numbers of police shootings and violence on
                                                           5                           civilians, including by failing to discipline, retrain, investigate,
                                                           6                           terminate, and recommend officers for criminal prosecution who
                                                           7                           participate in shootings of unarmed people or assault innocent
                                                           8                           civilians.
                                                           9          63.        By reason of the aforementioned acts or omissions, plaintiff suffered
                                                          10   bodily injury, humiliation, pain and suffering, disfigurement, and past and future
                                                          11   emotional and mental distress and financial loss.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12          64.        Defendants CITY and SUPERVISORY DOES, together with various
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   other officials, whether named or unnamed, had either actual or constructive
                                                          14   knowledge of the deficient policies, practices and customs alleged in the paragraphs
                                                          15   above. Despite having knowledge as stated above, these defendants condoned,
                                                          16   tolerated and through actions and inactions thereby ratified such policies.
                                                          17   Said defendants also acted with deliberate indifference to the foreseeable effects
                                                          18   and consequences of these policies with respect to the constitutional rights of
                                                          19   Plaintiff and other individuals similarly situated.
                                                          20          65.        By perpetrating, sanctioning, tolerating and ratifying the outrageous
                                                          21   conduct and other wrongful acts, CITY and SUPERVISORY DOES acted with
                                                          22   intentional, reckless, and callous disregard for the life and constitutional rights of
                                                          23   Plaintiff. Furthermore, the policies, practices, and customs implemented, maintained,
                                                          24   and still tolerated by Defendants CITY and SUPERVISORY DOES were
                                                          25   affirmatively linked to and were a significantly influential force behind the injuries of
                                                          26   Plaintiff.
                                                          27
                                                          28         p-complaint.jap.docx                           15

                                                                                                        COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 16 of 27 Page ID #:16




                                                           1         66.         The aforementioned unconstitutional customs, practices, and polices, in
                                                           2   addition to the ratification of the deficient customs, practices, and policies,
                                                           3   are evidenced by the number of prior shootings, which constituted excessive force,
                                                           4   the number of false arrests within the City of Fontana, involving police officers
                                                           5   working for the Fontana Police Department.
                                                           6         67.         The following cases, without limitation, are examples of the deception,
                                                           7   and brute and unreasonable force and continued misconduct by police
                                                           8   officers working for the Fontana Police Department:
                                                           9                     a. In 2015, James Hall, a legally blind man with schizophrenia, was shot
                                                          10                           and killed by 5 Fontana Police Department officers at a gas station in
                                                          11                           Fontana. After responding to the call, officers entered the gas station
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                           with their guns drawn. A Fontana Police Officer shot his AR-15 rifle
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                           during the encounter. Hall was shot three times in the chest and the
                                                          14                           shoulder. Neither officer was disciplined, reprimanded, retrained,
                                                          15                           suspended, or otherwise penalized in connection with the detention,
                                                          16                           arrest and shooting of Hall.
                                                          17                     b. On January 14, 2017, Officers Guillermo Bermudez and Matthew
                                                          18                           Sherwood knocked on Marlo Rayo’s home at 1:14 a.m. after
                                                          19                           receiving a call regarding a loud party. After arriving at the home,
                                                          20                           Officer Bermudez drew his service weapon and pointed it at Marlo
                                                          21                           Rayo to gain entry into the home. The officers punched and kicked
                                                          22                           Mr. Rayo and beat him with flashlights and batons. The officers were
                                                          23                           not disciplined, reprimanded retrained, suspended, or otherwise
                                                          24                           penalized in connection with the detention and arrest of Rayo.
                                                          25                     c. On July 4, 2017, Officers John Parsons and Christopher Gonzales
                                                          26                           grabbed, kicked and used excessive force on Adam Lenter in the City
                                                          27                           of Fontana. Mr. Lenter suffered an eye fracture and related injuries.
                                                          28         p-complaint.jap.docx                             16

                                                                                                        COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 17 of 27 Page ID #:17




                                                           1                           The officers were not disciplined, reprimanded retrained, suspended,
                                                           2                           or otherwise penalized in connection with the detention and arrest of
                                                           3                           Lenter.
                                                           4                     d. On October 2, 2018, Ralph Lopez was detained by a group of plain
                                                           5                           clothed Fontana Police Department Officers in the City of Fontana.
                                                           6                           The three officers pulled behind Lopez, exited their vehicles, drew
                                                           7                           their service weapons and screamed for Lopez to put his hands in the
                                                           8                           air. While complying with commands, Fontana Police Department
                                                           9                           Officers shot Lopez in the hand, while the others punched Lopez in
                                                          10                           the face. There was no reasonable suspicion to stop Lopez or probable
                                                          11                           cause to believe he had committed a crime. The officers were not
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                           disciplined, reprimanded retrained, suspended, or otherwise
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                           penalized in connection with the detention and arrest and shooting of
                                                          14                           Lopez.
                                                          15                     e. On December 30, 2018, Fontana Police Department Officers Justin
                                                          16                           Laing, Chris Tusant, Joshua Patty, Domenico Ancona, John Collopy
                                                          17                           and Mark Wyrick entered the home of Socoro Galban at 11:30 p.m.
                                                          18                           without a warrant, and held her, and her child at gun point for at least
                                                          19                           an hour. During the illegal detention, Fontana Police Officers
                                                          20                           admitted they raided the wrong home. The officers were not
                                                          21                           disciplined, reprimanded retrained, suspended, or otherwise
                                                          22                           penalized in connection with the detention and arrest of Galban.
                                                          23         68.         Accordingly, Defendants CITY and SUPERVISORY DOES each are
                                                          24   liable to Plaintiff for compensatory damages under 42 U.S.C. § 1983.
                                                          25         69.         Plaintiff seeks compensatory damages for the violations of his rights,
                                                          26   including damages for past and future medical expenses, past and future loss of
                                                          27   earnings and decreased earning capacity, physical injuries, past and future pain and
                                                          28         p-complaint.jap.docx                            17

                                                                                                        COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 18 of 27 Page ID #:18




                                                           1   suffering, emotional and mental distress stemming from the physical injuries,
                                                           2   humiliation, and disfigurement. Plaintiff also seeks punitive damages, costs,
                                                           3   and attorney’s fees under this claim.
                                                           4   FIFTH CLAIM FOR RELIEF
                                                           5   False Arrest/False Imprisonment
                                                           6   (By Plaintiff against Defendants Collopy and Clabaugh Justin Laing; Joshua Patty
                                                           7   and Does 1-5 and CITY)
                                                           8         70.         Plaintiff repeats and realleges each and every allegation in the preceding
                                                           9   paragraphs of this Complaint with the same force and effect as if set forth herein.
                                                          10         71.         Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                          11   Does 1-5 while working as undercover officers for the City of Fontana Police
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   Department and acting within the course and scope of their duties, intentionally
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   deprived Plaintiff of his freedom of movement by use of force, threats of force,
                                                          14   menace, fraud, deceit, and unreasonable duress. Defendants Collopy and Clabaugh
                                                          15   Justin Laing; Joshua Patty and Does 1-5 detained without reasonable suspicion and
                                                          16   arrested him without probable cause.
                                                          17         72.         Plaintiff did not knowingly or voluntarily consent.
                                                          18         73.         Defendants knew or should have known the arrest of Plaintiff was
                                                          19   without probable cause. Prior to the unlawful detention, Defendants Collopy and
                                                          20   Clabaugh Justin Laing; Joshua Patty and Does 1-5 were provided a photograph
                                                          21   of Donald Zsemonadi in addition to a physical description. Other than being African
                                                          22   American, they two mean bear no resemblance.
                                                          23         74.         Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                          24   Does 1-5 detained Plaintiff for several hours by searching his home – at various points
                                                          25   of time at gunpoint.
                                                          26
                                                          27
                                                          28         p-complaint.jap.docx                         18

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 19 of 27 Page ID #:19




                                                           1         75.         As a direct and proximate result of the aforementioned conduct, Plaintiff
                                                           2   loss of liberty, past and future earnings, and emotional distress, as set forth throughout
                                                           3   this Complaint.
                                                           4         76.         The conduct of Collopy and Clabaugh Justin Laing; Joshua Patty
                                                           5   and Does 1-5 was a substantial factor in causing harm to Plaintiff.
                                                           6         77.         Defendant CITY is vicariously liable for the wrongful acts of Collopy
                                                           7   and Clabaugh Justin Laing; Joshua Patty and Does 1-5 pursuant to section 815.2
                                                           8   of the California Government Code, which provides that a public entity is liable for
                                                           9   the injuries caused by its employees within the scope of the employment if the
                                                          10   employee’s act would subject him or her to liability.
                                                          11         78.         The conduct of Collopy and Clabaugh Justin Laing; Joshua Patty
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   and Does 1-5was malicious, wanton, oppressive, and accomplished with a conscious
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   disregard for the rights of Plaintiff, entitling Plaintiff to an award of exemplary and
                                                          14   punitive damages.
                                                          15   SIXTH CLAIM FOR RELIEF
                                                          16   Battery (Cal. Gov’t. Code §§815, 820)
                                                          17   (By Plaintiff against Defendants Collopy and Clabaugh Justin Laing; Joshua Patty
                                                          18   and Does 1-5 and CITY)
                                                          19         79.         Plaintiff repeats and realleges each and every allegation in the preceding
                                                          20   paragraphs of this Complaint with the same force and effect as if set forth herein.
                                                          21         80.         Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                          22   Does 1-5 while acting within the course and scope of their employment with the
                                                          23   CITY committed a battery on Plaintiff by intentionally punching Plaintiff, thereby
                                                          24   using unreasonable and excessive force against him. At all relevant times, Defendants
                                                          25   Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5 were acting under
                                                          26   color of state law.
                                                          27
                                                          28         p-complaint.jap.docx                         19

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 20 of 27 Page ID #:20




                                                           1         81.         On March 14, 2019 at approximately 2:00 p.m., at or near Plaintiff’s
                                                           2   residence in the City of Fontana, Defendants Collopy and Clabaugh Justin Laing;
                                                           3   Joshua Patty and Does 1-5 punched, kicked, stomped and injured Plaintiff without
                                                           4   there being an immediate threat of death or serious injury to anyone, thereby using
                                                           5   excessive force against Plaintiff.
                                                           6         82.         At the time of the beating, Plaintiff was in the comfort of his own home
                                                           7   alone. When Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                           8   Does 1-5 arrived on scene, they were driving unmarked vehicles. At the time of the
                                                           9   beating, neither Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5
                                                          10   were in uniform. Moreover, neither Collopy and Clabaugh Justin Laing; Joshua
                                                          11   Patty and Does 1-5 identified themselves as an officer prior to the unlawful detention,
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   arrest and use of force.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13         83.         The detention, arrest and use of force on Plaintiff was excessive and
                                                          14   objectively unreasonable, especially because Plaintiff was unarmed and posed no
                                                          15   immediate threat of serious bodily injury at the time to any officer or any other person.
                                                          16   Further, Defendants’’ use of force violated their training, standard police officer
                                                          17   training, and generally accepted law enforcement standards.
                                                          18         84.         Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                          19   Does 1-5 had no legal justification for using force against Plaintiff and the use of force
                                                          20   was unreasonable and non-privileged. Moreover, Plaintiff did not knowingly or
                                                          21   voluntarily consent to the use of force against him.
                                                          22         85.         Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                          23   Does 1-5 are liable for Plaintiff’s injuries, either because they were integral
                                                          24   participants in the wrongful detention and arrest, or because they failed to intervene
                                                          25   to prevent these violations. Pursuant to Section 820 of the California Government
                                                          26   Code, a public employee is liable for injury caused by his act or omission to the same
                                                          27   extent as a private person.
                                                          28         p-complaint.jap.docx                        20

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 21 of 27 Page ID #:21




                                                           1         86.         As a direct and proximate result of the aforementioned conduct, Plaintiff
                                                           2   suffered damages, including physical injuries, emotional and mental distress,
                                                           3   humiliation, anguish, reduced earning capacity, lost wages, medical expenses, and
                                                           4   other economic expenses.
                                                           5         87.         The conduct of Defendants Collopy and Clabaugh Justin Laing;
                                                           6   Joshua Patty and Does 1-5 was willful, wanton, malicious, and done with reckless
                                                           7   disregard for the rights and safety of Plaintiff, therefore warranting the imposition of
                                                           8   exemplary and punitive damages as to the individual defendants on this claim.
                                                           9         88.         CITY is vicariously liable for the wrongful acts of Collopy and
                                                          10   Clabaugh Justin Laing; Joshua Patty and Does 1-5 pursuant to section 815.2(a) of
                                                          11   the California Government Code, which provides that a public entity is liable for the
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   injuries caused by its employees within the scope of employment if the employee's
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   act would subject him or her to liability.
                                                          14         89.         Plaintiff seeks compensatory damages, including for his physical
                                                          15   injuries, emotional and mental distress, pain and suffering, humiliation, anguish,
                                                          16   reduced earning capacity, lost wages, past and future medical expenses, and other
                                                          17   economic expenses.
                                                          18                                 SEVENTH CLAIM FOR RELIEF
                                                          19             Negligence (Cal. Gov. Code §820 and California Common Law)
                                                          20     (By Plaintiff against Defendants Collopy and Clabaugh Justin Laing; Joshua
                                                          21                                    Patty and Does 1-5 and CITY)
                                                          22         90.           Plaintiff repeats and reallege each and every allegation of the preceding
                                                          23   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
                                                          24         91.         Police officers, including Defendants Collopy and Clabaugh, Does 1-5
                                                          25   have a duty to use reasonable care to prevent harm or injury to others. This duty
                                                          26   includes, but is not limited to, not arresting persons without reasonable suspicion or
                                                          27   probable cause, not using improper, suggestive, or coercive techniques to procure
                                                          28         p-complaint.jap.docx                          21

                                                                                                      COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 22 of 27 Page ID #:22




                                                           1   arrests; investigating proper suspects; and not maliciously arresting innocent persons.
                                                           2   Law enforcement agencies also have a duty to properly hire, train, and supervise
                                                           3   police officer employees.
                                                           4         92.         Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                           5   Does 1-5 breached this duty of care. Upon information and belief, the actions and
                                                           6   inactions of Defendants were negligent and reckless, including but not limited to the
                                                           7   following:
                                                           8                     a. the failure to properly and adequately assess the need to detain, arrest,
                                                           9                           and use force against Plaintiff;
                                                          10                     b. arresting Plaintiff without probable cause or reasonable suspicion;
                                                          11                     c. using excessive force on Plaintiff;
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                     d. the negligent tactics and handling of the situation with Plaintiff,
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13                           including pre-incident negligence;
                                                          14                     e. the failure to properly train and supervise employees, both
                                                          15                           professional and non-professional, including Collopy and Clabaugh
                                                          16                           Justin Laing; Joshua Patty and Does 1-5;
                                                          17                     f. the failure to ensure that adequate numbers of employees with
                                                          18                           appropriate education and training were available to meet the needs
                                                          19                           of and protect the rights of Plaintiff;
                                                          20                     g. the negligent handling of evidence and witnesses; and
                                                          21         the negligent communication of information during the incident.
                                                          22         93.         Each of the Defendants knew or should have known the arrest of Plaintiff
                                                          23   was false or procured by improper suggestion or influence. At all relevant times,
                                                          24   Defendants knew or should have known Plaintiff was innocent.
                                                          25         94.           Defendant CITY also failed to properly hire, train, and supervise police
                                                          26   officer employees in order to prevent the wrongful arrest of Plaintiff.
                                                          27
                                                          28         p-complaint.jap.docx                             22

                                                                                                         COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 23 of 27 Page ID #:23




                                                           1         95.         CITY is vicariously liable for the wrongful acts of Collopy and
                                                           2   Clabaugh Justin Laing; Joshua Patty and Does 1-5 pursuant to section 815.2(a) of
                                                           3   the California Government Code, which provides that a public entity is liable for the
                                                           4   injuries caused by its employees within the scope of employment if the employee’s
                                                           5   act would subject him or her to liability.
                                                           6         96.         Plaintiff suffered emotional distress also as a direct and proximate result
                                                           7   of Defendant’s conduct as alleged above, and other undiscovered negligent conduct,
                                                           8   Plaintiff suffered great pain and suffering and emotional distress, physical
                                                           9   impairment, incurred medical expenses, and loss of enjoyment of his life. Also as a
                                                          10   direct and proximate result of Defendants conduct as alleged above, Plaintiff suffered
                                                          11   emotional distress and mental anguish.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                                 EIGHTH CLAIM FOR RELIEF
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13       Violation of Tom Bane Act (Cal. Civil Code §52 and 52.1 and California
                                                          14                                           Common Law)
                                                          15     (By Plaintiff against Defendants Collopy and Clabaugh Justin Laing; Joshua
                                                          16                                   Patty and Does 1-5 and CITY)
                                                          17         97.         Plaintiff repeats and reallege each and every allegation of the preceding
                                                          18   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
                                                          19         98.         California Civil Code, Section 52.1 (the Bane Act), prohibits any person
                                                          20   from using violent acts or threatening to commit violent acts in retaliation against
                                                          21   another person for exercising that person’s constitutional rights. Moreover, “a
                                                          22   successful claim for excessive force under the Fourth Amendment provides the basis
                                                          23   for a successful claim under § 52.1.” Chaudhry v. City of Los Angeles, 751 F.3d 1096,
                                                          24   1105-06 (9th Cir. 2014); citing Cameron v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013)
                                                          25   (“[T]he elements of the excessive force claim under § 52.1 are the same as under §
                                                          26   1983.”); Bender v. Cnty. of L.A., 217 Cal. App. 4th 968, 976 (2013) (“an unlawful
                                                          27
                                                          28         p-complaint.jap.docx                         23

                                                                                                      COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 24 of 27 Page ID #:24




                                                           1   [seizure]—when accompanied by unnecessary, deliberate and excessive force—is []
                                                           2   within the protection of the Bane Act”).
                                                           3         99.         On information and belief, Defendants Collopy and Clabaugh Justin
                                                           4   Laing; Joshua Patty and Does 1-5 while acting within the course and scope of their
                                                           5   employment with the CITY, respectively, intentionally committed and attempted to
                                                           6   commit acts of violence against Plaintiff, including using excessive force on Plaintiff
                                                           7   without justification or excuse, by integrally participating and failing to intervene in
                                                           8   the above violence.
                                                           9         100.        Separate and apart from the shooting, Collopy and Clabaugh Justin
                                                          10   Laing; Joshua Patty and Does 1-5 coerced, intimidated, and threatened Plaintiff,
                                                          11   including by detaining Plaintiff inside his home, tackling him to the ground and
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   injuring his body, when the officers were in unmarked vehicles and were not in
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   uniform and without announcing police presence. It was not necessary for Collopy
                                                          14   and Clabaugh Justin Laing; Joshua Patty and Does 1-5 to tackle Plaintiff to the
                                                          15   ground to take him into custody, such that the use of force was independent from the
                                                          16   detention and arrest.
                                                          17         101.        When Defendants Collopy and Clabaugh Justin Laing; Joshua Patty
                                                          18   and Does 1-5 detained Plaintiff when the officers were in unmarked vehicles and
                                                          19   were not in uniform and without announcing police presence without justification,
                                                          20   they interfered with his civil rights to be free from unreasonable searches and seizures,
                                                          21   to due process, to equal protection of the laws and to be free from state actions that
                                                          22   shock the conscience, and to life, liberty and property.
                                                          23         102.        On information and belief, Defendants Collopy and Clabaugh Justin
                                                          24   Laing; Joshua Patty and Does 1-5 intentionally and spitefully committed the above
                                                          25   acts to discourage Plaintiff from exercising his civil rights, to retaliate against him for
                                                          26   invoking such rights, and/or to prevent him from exercising such rights, which he was
                                                          27   fully entitled to enjoy.
                                                          28         p-complaint.jap.docx                      24

                                                                                                   COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 25 of 27 Page ID #:25




                                                           1         103.        On information and belief Plaintiff reasonably believed and understood
                                                           2   that the violent acts committed by Defendants Collopy and Clabaugh Justin Laing;
                                                           3   Joshua Patty and Does 1-5 were intended to discourage him from exercising the
                                                           4   above civil rights, to retaliate against them for invoking such rights, or to prevent them
                                                           5   from exercising such rights.
                                                           6         104.        Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                           7   Does 1-5successfully interfered with the above civil rights of Plaintiff, and the
                                                           8   conduct of Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5 was a
                                                           9   substantial factor in causing Plaintiff’s harms, losses, injuries, and damages.
                                                          10         105.        Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and
                                                          11   Does 1-5 are liable for Plaintiff’s injuries, either because they were integral
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   participants in the shooting and other misconduct, or because they failed to intervene
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   to prevent these violations.
                                                          14         106.        At all relevant times, Collopy and Clabaugh Justin Laing; Joshua
                                                          15   Patty and Does 1-5 were acting under color of law and within the course and scope
                                                          16   of their employment with the CITY OF FONTANA.
                                                          17         107.        As a direct and proximate result of the aforementioned conduct, Plaintiff
                                                          18   suffered damages, including physical injuries, emotional and mental distress,
                                                          19   humiliation, anguish, lost wages, past and future medical expenses, and other
                                                          20   economic expenses. Also as a direct and proximate result of the aforementioned
                                                          21   conduct, Plaintiff endured pain and suffering.
                                                          22         108.        The conduct of Defendants Collopy and Clabaugh Justin Laing;
                                                          23   Joshua Patty and Does 1-5was willful, wanton, malicious, and done with reckless
                                                          24   disregard for the rights and safety of Plaintiff, therefore warranting the imposition of
                                                          25   exemplary and punitive damages as to the individual defendants on this claim.
                                                          26         109.          CITY OF FONTANA is vicariously liable for the wrongful acts of
                                                          27   Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5 pursuant to
                                                          28         p-complaint.jap.docx                        25

                                                                                                     COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 26 of 27 Page ID #:26




                                                           1   section 815.2(a) of the California Government Code, which provides that a public
                                                           2   entity is liable for the injuries caused by its employees within the scope of
                                                           3   employment if the employee's act would subject him or her to liability.
                                                           4         110.        Plaintiff seeks compensatory damages, including for his physical
                                                           5   injuries, emotional and mental distress, pain and suffering, humiliation, anguish,
                                                           6   reduced earning capacity, lost wages, medical expenses, and other economic
                                                           7   expenses.
                                                           8         111.        Plaintiffs also seek reasonable costs, and attorney’s fees against
                                                           9   Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5 under
                                                          10   California Civil Code §52(b). Under the provisions of Cal. Civ. Code §52(b),
                                                          11   Defendants Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5are
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   also liable for reasonable attorney’s fees and a civil penalty of $25,000.00.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13         112.        CITY OF FONTANA is vicariously liable for the wrongful acts of
                                                          14   Collopy and Clabaugh Justin Laing; Joshua Patty and Does 1-5 pursuant to
                                                          15   section 815.2(a) of the California Government Code, which provides that a public
                                                          16   entity is liable for the injuries caused by its employees within the scope of
                                                          17   employment if the employee’s act would subject him or her to liability.
                                                          18
                                                          19                                    PRAYER FOR RELIEF
                                                          20      WHEREFORE, Plaintiff Glenn Thomas, requests entry of judgment in his favor
                                                          21   and against Defendants the City of Fontana, Adam Clabaugh; Officer John Collopy;
                                                          22   Justin Laing; Joshua Patty and Does 1-10, inclusive as follows:
                                                          23         A. For compensatory damages in an amount to be proven at trial, including
                                                          24               damages for his serious physical injuries, for his pain and suffering, for
                                                          25               past and future medical expenses, for past and future financial loss, and
                                                          26               past and future mental and emotional distress;
                                                          27
                                                          28         p-complaint.jap.docx                      26

                                                                                                   COMPLAINT FOR DAMAGES
                                                          Case 5:21-cv-00452-JGB-KK Document 1 Filed 03/14/21 Page 27 of 27 Page ID #:27




                                                           1         B. For punitive damages against each individual Defendant in an amount to
                                                           2               be proven at trial;
                                                           3         C. For interest;
                                                           4         D. For Attorney’s Fees pursuant to 42 U.S.C. §1985 and 1988;
                                                           5         E. For Costs of Suit;
                                                           6         F. For such further other relief as the Court may deem just, proper, and
                                                           7               appropriate.
                                                           8                                              JURY DEMAND
                                                           9                                Plaintiff demands a trial by jury on all issues.
                                                          10
                                                          11    Dated: March 14, 2021                                       Respectfully Submitted,
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12
                                                                                                                           FILER | PALMER, LLP
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13
                                                          14
                                                          15                                                    By:
                                                                                                                               Justin A. Palmer
                                                          16                                                                 Attorneys for Plaintiff
                                                                                                                              GLENN THOMAS
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28         p-complaint.jap.docx                             27

                                                                                                          COMPLAINT FOR DAMAGES
